Citation Nr: 1425172	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this claim for additional development in June 2012, and the case was subsequently returned for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain files, including the 2014 Appellant Brief, are relevant to the issues on appeal, and the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during his period of service.

2.  Diabetes mellitus, type II, was not shown in service or within one year after discharge from service, and the most probative evidence fails to link the Veteran's current diabetes mellitus to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in a February 2008 pre-rating letter, the RO explained what was necessary substantiate the Veteran's claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, and statements from the Veteran and his representative.  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided included requesting from the Veteran additional information regarding his alleged service in the Republic of Vietnam as well as requesting from the National Personnel Records Center (NPRC) a copy of the Veteran's full service personnel file.  The requests were made, and the NPRC provided the personnel records.  The Veteran did not respond.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that a veteran was not exposed during that service.  See 38 U.S.C.A § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  

Certain diseases, to include diabetes mellitus type II, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange 38 C.F.R. §§ 3.307, 3.309(e) (2013).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) must be of record.

The Veteran contends that he was exposed to Agent Orange during his service.  Specifically, he has alleged that he served in the Republic of Vietnam.  The Veteran's representative asserted that the Veteran served in Vietnam to help with "communications issues." (See May 2009 VA Form 9 and May 2012 Appellant's Brief.)  Additionally, the Veteran's representative has asserted that the Veteran may have been exposed to herbicides while he was exposed at Korat Royal Thai Air Force Base. (See March 2012 Statement in Lieu of 646.)  

Preliminarily, while a presumption of exposure to herbicides exists for veterans who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, service records associated with the claims file reflect that the Veteran did not have service in Vietnam.  Likewise, the Veteran does not contend and the evidence does not show that he served in Korea in a unit near the demilitarized zone.  38 C.F.R. § 3.307(a)(6)(iv).   

The Board finds that the Veteran's assertions are not sufficient to prove he was exposed to Agent Orange.  The previous Board remand required the AMC to request from the Veteran information regarding the approximate dates, location, and nature of the alleged exposure so that the AMC could further develop the claim.  The Veteran did not respond to this request, and indeed, submitted a waiver in December 2012 stating that he did not have any additional evidence to submit.  The previous remand also required that the AMC request a complete copy of the Veteran's service personnel records from the NPRC.  Evidence received from the NPRC included records that indicate the Veteran served in the US Air Force at "Clark AB", which is located in the Philippines; his other station assignments were located in the continental United States.  The personnel records also include the Veteran's performance reports from his time at Clark AB, and there is no evidence that the Veteran served in Vietnam.  Additionally, the Veteran's DD Form 214 shows that he had service in Indochina, but not in Vietnam or Korea.  The Board places greater evidentiary weight on the findings of the NPRC, especially in light of the Veteran's and his representative's conflicting contentions regarding his assertions of service in the Republic of Vietnam.  

In sum, there is no probative credible evidence establishing that the Veteran was exposed to Agent Orange during his service.  While the Veteran alleges the exposure occurred when he served in Vietnam, there is no evidence of record to substantiate that claim.  Indeed, when the AMC requested additional information from the Veteran regarding his service in Vietnam, he and his representative failed to respond or provide the details necessary to further develop the claim.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.

However, even if a veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).

Preliminarily, the Board also notes that the Veteran's service treatment records are absent complaints, findings or diagnoses of diabetes during service.  Thus, there is no medical evidence that shows that the Veteran suffered from diabetes mellitus, type II, during service.  The Veteran also does not contend that he had diabetes mellitus in service.  The Board also emphasizes that the Veteran has never alleged that his diabetes symptoms have been present continuously since service (i.e., continuity of symptomatology) so as to permit a finding of service connection under 38 C.F.R. § 3.303(b). 

Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology of the Veteran's current diabetes mellitus, nor is there evidence of the onset of chronic diabetes mellitus during his service.  38 C.F.R. § 3.303(b).  Likewise, as noted above, since there is no competent or credible evidence of diabetes mellitus within one year after service, or evidence of herbicide exposure, the Veteran is not entitled to application of the presumptive provisions under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.309(e).  Finally, there is no competent medical evidence of a connection between the Veteran's diabetes mellitus and his military service.  

The Board acknowledges the Veteran's assertions that his diabetes mellitus is due to his military service, to include possible herbicide exposure.  However, diagnosing the cause of his current diabetes mellitus, type II, requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  To the extent that the Veteran himself believes that his current diabetes mellitus is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his diabetes mellitus is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the evidence of record fails to establish that the Veteran was exposed to herbicides during service; moreover, diabetes was neither present during, nor diagnosed until many years after service.  The Veteran does not contend otherwise.  Accordingly, service connection for diabetes mellitus, type II, is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


